Name: Council Regulation (EC) No 764/2000 of 10 April 2000 regarding the implementation of measures to intensify the EC-Turkey customs union
 Type: Regulation
 Subject Matter: Europe;  cooperation policy;  European construction;  financing and investment;  tariff policy
 Date Published: nan

 Avis juridique important|32000R0764Council Regulation (EC) No 764/2000 of 10 April 2000 regarding the implementation of measures to intensify the EC-Turkey customs union Official Journal L 094 , 14/04/2000 P. 0006 - 0009Council Regulation (EC) No 764/2000of 10 April 2000regarding the implementation of measures to intensify the EC-Turkey customs unionTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof,Having regard to the proposal by the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The Luxembourg European Council on 12 and 13 December 1997 confirmed that the Republic of Turkey was eligible to accede to the European Union.(2) On 4 March 1998 the Commission submitted to the Council a communication entitled the European strategy for Turkey: the Commission's initial operational proposals to prepare Turkey for accession.(3) The Cardiff European Council on 15 and 16 June 1998 welcomed the Commission's communication as a platform for developing relations between the European Union and Turkey on a sound and evolutionary basis.(4) The Commission was requested by the Cardiff European Council to table any proposals which would be required to implement the European strategy.(5) The Cardiff European Council pointed out that the European strategy would require financial support.(6) The conclusions of the Council meeting of 13 September 1999 referred to financial assistance for Turkey.(7) Since the EC-Turkey customs union came into force on 31 December 1995, Turkey has been pushing ahead with economic reform.(8) The Helsinki European Council of 10 and 11 December 1999 stated that Turkey was a candidate State destined to join the Union on the basis of the same criteria as applied to the other candidate States.(9) The provisions of this Regulation are based on respect for democratic principles, the rule of law, human rights and fundamental freedoms and respect for international law, which underpin the policies of the European Community and its Member States.(10) The Community attaches great importance to the need for Turkey to improve and promote its democratic practices and respect for fundamental human rights, and more closely involve civil society in that process.(11) The European Parliament has adopted a number of Resolutions on the importance of respect for human rights in Turkey to the development of close ties between that country and the European Union, in particular those of 13 December 1995 on the human rights situation in Turkey(3), 17 September 1998 on the Commission reports on developments in relations with Turkey since the entry into force of the customs union(4), 3 December 1998 on the communication from the Commission to the Council and the European Parliament on the further development of relations with Turkey and on the communication from the Commission to the Council entitled "European strategy for Turkey: the Commission's initial operational proposals"(5) and 6 October 1999 on the state of relations between Turkey and the European Union.(12) A financial reference amount, within the meaning of point 34 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission(6), is included in this Regulation for the entire duration of the programme, as part of the multiannual financial framework of the Mediterranean allocations, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty.(13) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(7).(14) The Treaty does not provide for powers other than those of Article 308 for the adoption of this Regulation,HAS ADOPTED THIS REGULATION:Article 1The Community shall assist Turkey in preparing for accession by establishing closer links with the European Union in all fields connected with the intensification of the customs union.Article 2The financial reference amount for the implementation of this Regulation for the period 2000 to 2002 shall be EUR 15 million.The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 31. The beneficiaries of cooperation projects and operations may include not only the Turkish State and regions but also local authorities, regional organisations, public agencies, local or traditional communities, business support organisations, cooperatives and civil society, in particular associations, foundations and non-governmental organisations.2. Where an essential element for the continuation of assistance to Turkey is lacking, in particular in the case of violation of democratic principles, the rule of law, human rights and fundamental freedoms and international law, the Council, acting by qualified majority on a proposal from the Commission, may decide upon appropriate measures.3. The Commission shall pass information on its indicative programme to the committee referred to in Article 7 (MED Committee) and the EU-Turkey joint economic and social committee.Article 4Cooperation projects and operations may be financed, in particular in the following areas:(a) support for the alignment of Turkish legislation with that of the Community and assistance with the institutional development connected with that adjustment;(b) access to the single market, including development of the requisite certification and quality instruments;(c) assistance for the liberalisation of capital movements between the Community and Turkey;(d) cooperation to develop the customs union between the European Community and Turkey, in particular integrating Turkey into the pan-European rules of origin system and supporting its participation in the Transit and Single Administrative Document Conventions;(e) helping Turkey to adapt its agricultural policy to incorporate the CAP measures needed to establish the free movement of agricultural goods;(f) cooperation in veterinary and plant-health matters;(g) Turkish participation in a number of Community programmes and agencies dealing with matters including the environment, research, education, training and youth;(h) cooperation on competition policy and consumer policy, new technologies and the information society;(i) cooperation on justice and home affairs;(j) any form of cooperation seeking to defend and promote democracy, the rule of law, human rights and the protection of minorities.Article 51. Financial support under this Regulation shall take the form of grants.2. The instruments to be employed in the course of the operations covered by this Regulation shall include, within the limits established during the annual budget procedure by the budgetary authority, technical assistance, training or other services, supplies and works, along with audits and evaluation and monitoring missions.3. Community financing may cover investment, with the exception of the purchase of buildings, and recurring costs (including administrative, maintenance and operational costs), taking account of the fact that the project must provide for the recurring costs to be taken over by the beneficiaries.4. A financial contribution from the partners defined in Article 3 shall be sought for each cooperation operation. The contribution requested shall be within the means of the partners concerned and shall depend on the nature of the operation. In specific cases where the partner is an NGO or a Community-based organisation, a contribution in kind may be made.5. Opportunities may be sought for cofinancing with other providers of funds, especially with Member States.6. The necessary measures shall be taken to emphasise the Community character of the aid provided under this Regulation.7. The Commission, in conjunction with the Member States, may take any initiatives necessary for ensuring good coordination with the other providers of funds involved.Article 61. The Commission shall appraise, approve and administer operations covered by this Regulation according to the budgetary procedures in force, and in particular those laid down in the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities(8).2. Project and programme appraisal shall take into account the following factors:(a) effectiveness and viability of operations;(b) cultural, social, gender and environmental aspects;(c) conservation and protection of the environment on the basis of the principles of sustainable development;(d) institutional development necessary to achieve project goals;(e) experience gained from operations of the same kind.3. Decisions relating to grants of more than EUR 2 million for individual operations financed under this Regulation shall be taken under the procedure laid down in Article 7(2).The Commission shall inform the MED Committee succinctly of any financing decisions it intends to take with regard to projects and programmes of less than EUR 2 million in value. The information shall be made available at least one week before the decision is taken.The Commission shall take all necessary steps to facilitate the grant of aid to small, non-profit-making NGOs.4. Provided that the overrun or additional requirement is not more than 20 % of the initial commitment fixed by the financing decision, the Commission is authorised to approve, without seeking the opinion of the MED Committee, any extra commitments needed for covering expected or real cost overruns in connection with the operations.Where the additional commitment referred to in the first subparagraph is less than EUR 4 million, the MED Committee shall be informed of the decision taken by the Commission. Where the additional commitment is more than EUR 4 million but less than 20 % of the initial commitment, the Committee's opinion is required.5. All financing agreements or contracts concluded under this Regulation shall provide for the Commission and the Court of Auditors to conduct on-the-spot checks according to the usual procedures laid down by the Commission under the rules in force, and in particular those of the Financial Regulation.6. Where operations are the subject of financing agreements between the Community and Turkey, such agreements shall stipulate that the payment of taxes, duties or any other charges is not to be covered by the Community.7. Participation in invitations to tender and the award of contracts shall be open on equal terms to any natural or legal person of the Member States and Turkey.8. Supplies shall originate in the Member States or Turkey.Article 71. The Commission shall be assisted by the committee set up by Regulation (EC) No 1488/96(9), referred to as the "MED Committee".2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.Article 8An exchange of views shall take place, once a year, on the basis of a presentation by the Commission's representative of the indicative programme for the operations to be carried out in the year ahead, in a meeting of the MED Committee.The European Parliament shall be informed of the proposals and of the outcome of the discussions.Article 9The Commission shall submit an annual report to the European Parliament and to the Council during the first quarter of each year. This report shall contain at least the following:(a) a detailed summary of the operations financed during the previous financial year;(b) the planned indicative programme for the current financial year and a statement of the progress made with regard to the operations included therein;(c) the forecasts for the programme and the operations to be undertaken during the following financial year;(d) a summary of the conclusions of evaluations carried out, where necessary, including those relating to specific operations;(e) information on the bodies with which the agreements or contracts have been concluded.Article 10The Commission shall regularly evaluate operations financed by the Community in order to establish whether the objectives of the operations have been achieved and to provide guidelines for improving the effectiveness of future operations.The Commission shall submit to the MED Committee a summary of the evaluations made, which the latter may, if necessary, examine.Evaluation reports shall be made available to any Member States requesting them.Article 11Not later than 30 June 2002, the Commission shall submit to the European Parliament and the Council an overall assessment of the operations financed by the Community under this Regulation, together with suggestions regarding the future of this Regulation and, where necessary, proposals for amending it.Article 12This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 10 April 2000.For the CouncilThe PresidentJ. Gama(1) OJ C 408, 29.12.1998, p. 14.(2) Opinion delivered on 4 December 1999 (not yet published in the Official Journal).(3) OJ C 17, 22.1.1996, p. 46.(4) OJ C 313, 12.10.1998, p. 176.(5) OJ C 398, 21.12.1998, p. 57.(6) OJ C 172, 18.6.1999, p. 1.(7) OJ L 184, 17.7.1999, p. 23.(8) OJ L 356, 31.12.1977, p. 1. Regulation as last amended by Regulation (EC) No 2673/1999 (OJ L 326, 18.12.1999, p. 1).(9) Council Regulation (EC) No 1488/96 of 23 July 1996 on financial and technical measures to accompany (MEDA) the reform of economic and social structures in the framework of the Euro-Mediterranean partnership (OJ L 189, 30.7.1996, p. 1). Regulation as amended by Regulation (EC) No 780/98 (OJ L 113, 15.4.1998, p. 3).